Citation Nr: 0712752	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than December 27, 
2001, for the grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that, in pertinent part, granted an 
increased rating from 30 to 100 percent disability rating for 
PTSD, effective December 27, 2001, the date of the claim.  
The veteran disagreed with the effective date of the 
increased rating to 100 percent, and the current appeal 
ensued. 

In March 2004, the veteran testified during a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing); a 
transcript of that hearing is of record.

In February 2005, the Board remanded this matter to the RO 
for further action. 
After the action directed in the remand had been accomplished 
to the extent possible, the matter was returned to the Board.

In an October 2006 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted his March 2004 
hearing was no longer employed by the Board, and advised him 
of the opportunity to provide testimony before a current 
Veterans Law Judge with the Board.  In his October 2006 
response, the veteran requested a Travel Board hearing.

In November 2006, the Board remanded this matter to the RO to 
schedule the veteran for a Travel Board hearing.  In January 
2007, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Thereafter, the RO returned the 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  On December 27, 2001, the RO received a claim of 
entitlement to an increased rating for the veteran's service-
connected PTSD. 

2.  In a November 2002 rating decision, the RO increased the 
rating for the veteran's service-connected PTSD from 30 
percent to 100 percent; effective December 27, 2001.
 
3.  It is not factually ascertainable that the veteran's PTSD 
increased in severity at any point in the year preceding the 
veteran's December 27, 2001 claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 
2001, for the grant of a 100 percent disability rating for 
service-connected PTSD have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v.  Principi, 18 Vet. App. 
112 (2004).

The RO sent letters to the veteran in June 2002, March 2005, 
and August 2005, which asked him to submit certain 
information, and informed him of his and VA's respective 
responsibilities concerning obtaining evidence to 
substantiate his claim.  In the June 2002 notice letter, the 
RO specifically informed the veteran of the type of 
information and evidence necessary to support his increased 
rating claim.  In accordance with the duty to assist, the 
letters informed the appellant what evidence and information 
VA would be obtaining, and essentially asked the appellant to 
send to VA any information he had to process the claim. The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran specifically in the March 2005 letter as well as in 
March 2006 and January 2007 letters of what he needed to show 
for an earlier effective date claim.  In view  of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that 
notice be sent to a claimant before the initial adjudication  
of his claim.  This was not accomplished in this case, as the 
March 2005 letter was sent to the veteran after the RO's 
decision that is the basis for this appeal.  However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claim has been  affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and existing records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran service medical records, VA treatment records, and 
medical records from those non-VA medical providers that the 
veteran identified and authorized as having relevant 
documents.  The RO also arranged for the veteran to undergo a 
VA examination in connection with his claim in June 2002; a 
report of this examination is of record.  The veteran's Board 
hearing transcripts also are of record.  Moreover, the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he has done. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained. The Board also finds that the 
record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with this claim.

The Board points out that, on a number of occasions, the RO 
has requested the veteran to provide information regarding, 
or records pertaining to, the Jersey City Vet Center; 
however, the veteran has not responded by providing any 
records himself or by returning completed authorization forms 
so VA could obtain these records on his behalf.  This matter 
was remanded in February 2005 because the veteran testified 
to receiving treatment for his PTSD at the Jersey City Vet 
Center and these records were relevant to the claim on 
appeal; the RO sent letters to the veteran in August, 
October, and December 2005 asking him to provide the records 
or authorization for VA to obtain those records, but he did 
not respond to any of these letters.  The Board notes that 
the duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
In this case, the RO has diligently pursued the veteran's 
cooperation in obtaining all relevant records, and no further 
efforts in this regard are warranted

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II. Background

Historically, by a November 1967 rating decision, the RO 
granted service connection and assigned a 0 percent rating 
for a nervous condition, effective August 25, 1966 to June 
18, 1967, and a 10 percent rating from June 19, 1967. 
In a June 1969 rating decision, the RO terminated disability 
benefits for the service-connected nervous condition due to 
the veteran's failure to report to a review VA examination.  

By a March 1982 rating decision, the RO reopened the 
veteran's claim for an increased rating, and recharacterized 
the service-connected nervous condition to reflect the 
current diagnosis of PTSD, assigning a 10 percent rating, 
effective April 24, 1981.  In a November 1982 rating 
decision, the RO granted an increase to 30 percent for PTSD, 
effective April 24, 1981.  

Subsequent rating decisions in January 1985, September 1986, 
October 1988, February 1991, and July 1993 confirmed and 
continued the 30 percent rating for PTSD.  The veteran was 
notified of each of these decisions, but did not appeal.  

Private medical records dated from April 1996 to January 2001 
from Alan Echikson, M.D., reflect that the veteran was 
evaluated for several conditions to  include high blood 
pressure, hiatal hernia, obesity, knee pain, and heart burn; 
however, the records are silent for any psychiatric 
evaluation or treatment. 

A January 2001 Saint Barnabas Medical Center discharge record 
reflects that the veteran was admitted with complaints of 
shortness of breath and confusion.  It was noted that the 
veteran awoke in the middle of the night and went to the 
bathroom when he started to scream that he could not breathe.  
He had seemed confused and was constantly discussing war 
experiences.  On admission, the veteran was quite lethargic, 
but alert and oriented.  His regular physician, Dr. Echikson, 
authored the discharge record.  He stated that "unbeknownst 
to [me], the [veteran] has been treated for ... PTSD."  He 
opined that the most likely diagnosis was panic attacks.  

A May 2001 East Orange VA medical center (VAMC) record 
reflects that the veteran stated that he wanted to return to 
the mental health clinic (MHC) for care of his PTSD.  The 
veteran reported that he was treated in the past at the MHC 
as well as in the private sector for depression and he was 
not on any medications. 

A June 2001 East Orange VA mental health consultation record 
reflects that the veteran failed to show for his appointment.  

A July 2001 East Orange VA internal medicine record reflects 
that the veteran was seeking health care because he lost his 
health insurance.  He stated that he had a long history of 
PTSD with self inflicted injuries to the point of passing 
out.  He indicated that he was seeing a psychiatrist and 
wished to have care at the VA.  He claimed that he did not 
receive an appointment with mental hygiene last month.  The 
veteran reported flashbacks and mild depression with social 
withdrawal.  He denied suicidal or homicidal ideation.  He 
stated that his PTSD had caused him difficulties with holding 
jobs.  The veteran denied memory changes, sleep disturbance, 
anxiety, crying spells or loss of appetite.  The assessment 
was PTSD/depression that was symptomatic; however, the 
veteran was in no acute distress.  The veteran was referred 
to the mental health clinic.  

A November 2001 East Orange VA internal medicine record 
reflects that the veteran reported he was in a counseling 
program for PTSD in the community.  

On December 27, 2001, the RO received a letter from the 
veteran's representative, requesting, among other things, an 
increased rating for PTSD because the veteran's psychiatric 
condition had increased in severity.  

A January 2002 record from the Vet Center in Newark notes 
that this was the veteran's first contact for treatment.  
None of the therapy records, through May 2004,  reflect that 
the veteran had previously been in treatment for PTSD.  

In June 2002, the veteran underwent a VA PTSD examination. 
The examiner noted  that the veteran was not able to 
articulate his stressful experiences nor was he very 
articulate about his psychiatric treatment.  The veteran 
stated he was taking Elavil.  He reported a history of 
auditory hallucinations.  The veteran stated that he had 
tried to commit suicide by jumping out of a building.  He had 
been violent a couple of times, but the veteran would not 
give more details.  Subjective symptoms noted were remarkable 
for delusional thoughts and paranoia.  The veteran also 
reported nightmares, flashbacks, hypervigilance, and easy 
startle reflex.  The veteran claimed to be getting messages 
from the television and messages from other people and that 
he could read other peoples thoughts.  Mental status 
examination revealed that the veteran was somewhat hostile, 
mood was neutral, affect was blunted and his speech was 
remarkable for perseveration.  His thought process was 
remarkable for tangentiality, circumstantiality, and 
occasional derailment.  His thought content was remarkable 
for paranoia.  His memory was 0 out of 3.  He was unable to 
do serial 7's.  Insight and judgment was below average.  
Impulse control was fair.  There were no suicidal or 
homicidal ideations.  He had intermittent auditory 
hallucinations.  As to the veteran's social and industrial 
functioning, the examiner indicated that the veteran appeared 
not to have done any regular job after leaving the military.  
He appeared to spend most of the time in the basement and his 
contact with his own family was quite limited.  He was quite 
isolative as he did not appear to have any friends and slept 
or watched television most of the time.  The diagnosis was 
Psychosis, not otherwise specified (NOS), probably 
schizophrenia and PTSD. The GAF score assigned was 30.  The 
examiner furthered that the veteran was unable to work 
because of his psychiatric problems and was not considered 
competent.  In a November 2002 addendum, the VA examiner 
opined that the veteran's Psychosis NOS is as likely as not 
related to his PTSD. 

Based on this examination report, the RO, in a November 2002 
rating decision,  awarded a 100 percent rating for PTSD, 
effective December 27, 2001, the date the RO received the 
veteran's claim for an increased rating.  The veteran's 
present appeal arose from this decision.

In an August 2003 statement, the veteran contended that the 
effective date should go back to 1981 when he was first 
diagnosed with and given a disability rating for PTSD.  

During the March 2004 Board hearing, the veteran acknowledged 
receiving notices of the past denials of the claims for 
increased ratings for PTSD.  He testified that he had been 
receiving treatment at the East Orange VAMC "off and on" 
since the 1970's.  Also, he stated that he received treatment 
at the Jersey City Vet Center and then Newark Vet Center 
prior to December 2001.   

A May 2004 Newark Vet Center case closing record reflects 
that the veteran was initially seen in January 2002 and 
received individual psychotherapy for issues associated with 
PTSD by Dr. Terence Killebrew until he was last seen on March 
11, 2004.     

During the veteran's January 2007 Board hearing, the veteran 
testified to receiving treatment for his PTSD within the year 
prior to the date he filed his claim for an increased rating.  
He indicated that during that time he was receiving treatment 
at Tremont, which refers to the East Orange VAMC, and also 
with Dr. Killebrew for his PTSD, but he did not know that he 
could file a claim for an increased rating for PTSD.  

III.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2006).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). Once a formal claim for compensation has been 
allowed, a report of examination or hospitalization by VA 
will be accepted as an informal claim for increased benefits 
if the report relates to treatment or evaluation of a 
disability for which service connection has been previously 
established.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).

The veteran contends that his 100 percent disability rating 
for PTSD should be retroactive to the April 1981 date when he 
was first diagnosed and rated for PTSD or in the alternative, 
within one year of his claim for an increased rating for 
PTSD.  

The last RO rating decision to confirm and continue the 
veteran's 30 percent rating for PTSD was in July 1993.  The 
veteran was informed of the decision, but did not appeal. 
Thereafter, the veteran's representative raised a claim on 
his behalf for an increased rating on December 27, 2001.  
Between July 1993, and December 27, 2001, there were no 
formal claims for increased disability benefits for PTSD 
submitted.  Similarly, there are no communications from the 
veteran between July 1993 and December 27, 2001, which can be 
interpreted as an informal claim for an increased rating in 
his PTSD.  38 C.F.R. § 3.155(a).  Moreover, neither the 
veteran nor his representative contend, that a claim for an 
increased rating for PTSD was filed any earlier than December 
27, 2001.  

Thus, since the earliest date of a claim for an increased 
rating for PTSD is December 27, 2001, pursuant to 38 C.F.R. § 
3.400(o)(2), the issue becomes whether it was factually 
ascertainable that the veteran 's PTSD was 100% disabling in 
the one-year period prior to December 27, 2001.  Upon review 
of the private and VA treatment records between December 27, 
2000, and December 27, 2001, it was not factually 
ascertainable that the veteran's PTSD was 100% disabling 
during this time period.  In this regard, the aforementioned 
private and VA treatment records are very general and do not 
show any significant evaluation or treatment rendered to the 
veteran for his service-connected PTSD.  Moreover, the only 
findings related to the veteran's PTSD during this time 
period do not reflect the level of severity consistent with 
the criteria for a 100 percent disability rating.  

PTSD is rated under the General Rating Formula for Mental 
Disorders, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 
9411.  These provisions provide for a 100 percent disability 
rating when PTSD results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted when there is  
occupational and social impairment with deficiencies in most  
areas, such as work, school, family relations, judgment,  
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or  
irrelevant; near- continuous panic or depression affecting  
the ability to function independently, appropriately and  
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning  
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

The evidence of record from December 2000 to December 2001 
does not show that the veteran was undergoing psychiatric 
treatment, but that his mental status was evaluated in some 
of the medical records.  The January 2001 Saint Barnabas 
medical record reflects that the veteran had a moment of 
confusion and maybe a flashback to his war experiences, but 
upon his admission to the hospital he was alert, oriented, 
and without any mention of his war experience.  The most 
likely diagnosis was panic attacks.  A July 2001 East Orange 
VAMC record reveals that the veteran reported self inflicted 
injuries, flashbacks, mild depression, social withdrawal, and 
difficulties with holding jobs.  He denied suicidal or 
homicidal ideation, memory changes, sleep disturbance, 
anxiety, and crying spells.  He was assessed with 
PTSD/depression that was symptomatic, but he was found to be 
in no acute distress.  

While this evidence reflects that from December 2000 to 
December 2001 the veteran had occupational and social 
impairment due to depression, social withdrawl, less than 
weekly panic attacks, and some flashbacks, he was generally 
functioning satisfactorily and in fact, was not found to be 
in any acute distress.  In addition, the veteran denied 
memory changes, sleep disturbances, suicidal or homicidal 
ideation, and anxiety. The was no objective evidence that the 
veteran's service-connected PTSD had mentally incapacitated 
him such that he was functionally impaired and incompetent. 
Again, the medical provider in July 2001 indicated that the 
veteran was in no acute distress.  Moreover, his regular 
physician's medical records prior to December 2000 never 
noted any concerns about the veteran's mental health.  The 
Board finds that these symptoms do not support an evaluation 
in excess of the 30 percent rating then in effect during the 
time period from December 27, 2000 to December 27, 2001.

Significantly, moreover, it was not until the June 2002 VA 
examination report that objective evidence showed that the 
veteran's symptomatology was clearly markedly more severe, 
with findings of suicidal attempts, auditory hallucinations, 
delusional thoughts, paranoia, gross impairment in thought 
process, incompetence, and an additional diagnosis of 
Psychosis NOS related to his service-connected PTSD.  There 
is no evidence of record prior to the June 20, 2002 
examination showing such a marked level of symptomatology to 
warrant a 100 percent disability rating for PTSD, in spite of 
the veteran contentions.  

Thus, although the increase in disability was shown after the 
veteran filed his claim, the RO has assigned a date of 
December 27, 2001, the date the RO received the claim, for 
the effective date for the 100 percent disability rating for 
PTSD. As such, the RO has assigned an effective date that 
benefited the veteran beyond the technical requirements of 
the law.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Under 38 C.F.R. § 3.400(o)(1), the effective date 
for an increase in disability compensation is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Therefore, in light of the 
above, the Board finds that an effective date prior to 
December 27, 2001 for a 100 percent disability rating for 
PTSD is not warranted, and the claim must be denied.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





ORDER

An effective date earlier than December 27, 2001, for the 
grant of a 100 percent disability rating for the veteran's 
service-connected PTSD, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


